Citation Nr: 1540130	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for grade I spondylolisthesis L4-5; degenerative disc disease (DDD) L3-4/L4-5; compression fractures L1 and L3 (claimed as a back disorder).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from February 1954 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The Board remanded the instant claim in May 2014 and November 2014 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Additional development is necessary in this case.  

At the outset, it is important to note that the Veteran's complete service treatment records (STRs) are unavailable.  In response to the request for his complete STRs, to include possible medical records from Ft. Knox, Kentucky US Army Hospital, the National Personnel Records Center (NPRC) indicated that these records were "fire related," meaning that they were most likely destroyed in a fire that occurred at the NPRC in St. Louis, Missouri, in July 1973. The Board notes when service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, because the Veteran's complete  service records are not available, VA has a heightened duty to assist in the present case.  

The Veteran has alleged, in part, that his most important STRs, showing that his back was injured in service, are the records which are unavailable.  He related that in addition to treatment records for his low back injury, he was evaluated to determine if his reproductive organs could have been affected from the traumatic injury sustained when 50 pound drums hit him in the back.  He has testified at his April 2014 Travel Board hearing, that some of his burned STRs were recovered.  Amongst those recovered records are laboratory findings showing that the Veteran's sperm count was checked.  The Veteran's representative submitted an abstract entitled "Effects of Spinal Cord Injury on Semen Parameters" in his October 2014 Informal Hearing Presentation, as a possibility as to why the Veteran had sperm count laboratory findings performed.  

A VA medical opinion of January 2015 and an addendum of March 2015, both indicate, in pertinent part, that lesions shown in 1998, termed conus medullaris syndrome, are consistent with impotence.  This disorder can be caused by disc herniation, spinal fractures, and tumors.  Although the examiner addressed the Veteran's supervening injury of 1998, the examiner did not address the recovered STRs that show sperm count findings were performed in service.  Moreover, the examiner's opinion was addressed to the fractures that were noted in 1998, but did not address the DDD shown on x-ray at that time.  

Another VA medical opinion was performed in May 2015.  This examiner addressed possible impotence as related to age alone.  However, the abstract submitted by the Veteran's representative was not submitted as evidence of impotence, but to show a reasoning for this laboratory testing to be performed in service.  Again, it is important to be mindful that this is a fire-related case, and much of the Veteran's STRs have been destroyed.  

None of these opinions are helpful in this regard.  Therefore, another VA medical opinion, with an indication that the recovered sperm count testing, the Veteran's lay statements and hearing testimony, and lay statements of his spouse will need to be considered prior to providing an opinion in this regard.  

Additionally, an August 2015 VA medical opinion, provided as to the etiology of the Veteran's low back disorder, appears to refute G.K.P., MD, findings that the Veteran's low back disorder was a result of inservice injury.  Of import, is the examiner's opinion that Dr. G.K.P. has not reviewed any records outside of his own clinic records, specifically indicating that Dr. G.K.P. does not state that he saw the August 1998 radiology films or report from United Hospital.  A review of the record shows that those records were submitted by Dr. G.K.P. and the report from United Hospital indicates a "cc" to Dr. G.K.P.  Therefore, the VA examiner's rationale that Dr. G.K.P.'s findings were not based on records he reviewed, is based on a false premise and is therefore, inadequate.  

As previously stated, the Veteran's STRs are determined by VA to have been fire-related.  Since there is a heightened duty to assist, consideration of the Veteran's statements, sperm count findings to substantiate that those tests were taken for the possibility of reproductive injury during his alleged back injury in service, and  his wife's statements that she took the Veteran to two examiners in 1956, one examiner within one month of service discharge, are all pertinent to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for grade I spondylolisthesis L4-5; degenerative disc disease L3-4/L4-5; compression fractures L1 and L3 (claimed as back condition). 

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that any lumbar spine disorder (fractures, spondylolisthesis, disc disease, or all of the aforementioned) manifested during, or as a result of, active military service.

 The claims file and a complete copy of this REMAND should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinions rendered should be provided.  

 The examiner should consider the Veteran's in-service treatment records and post-service treatment records (including the November 2006 and August 2011 opinions from Dr. G.K.P, and the abstract cited by the Veteran's representative titled, "Effects of Spinal Cord Injury on Semen Parameters" in the October 2014 Informal Hearing Presentation).  The examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology and the statement provided by his spouse regarding the Veteran's treatment for his back immediately post-service, when discussing the offered opinions. 

 In addition, the examiner is asked to opine regarding whether the testing of sperm count is consistent with the alleged in-service back injury as stated by the Veteran.  The examiner is directed to the Veteran's recovered STRs showing he had sperm count testing during service.  The examiner is also asked to consider and address any post-service injuries.  

If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question   
 
2.  Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.
 
3.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim should be readjudicated, considering all applicable laws and regulations.  Consideration that this is a fire-related case should be made.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

